Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  157349 & (60)(61)(62)(64)(66)(70)(75)                                                                  David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157349
                                                                   COA: 335045
                                                                   Muskegon CC: 15-000244-FH
  DEMARIO ROBEHIER WADE-BEY,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the motions for supplemental authorities are GRANTED in
  part, to the extent that the authorities referenced in the motions are considered to be
  support for the defendant’s arguments. The application for leave to appeal the January
  11, 2018 judgment of the Court of Appeals is considered, and it is DENIED, because we
  are not persuaded that the questions presented should be reviewed by this Court. The
  motions for judgment of acquittal, for bond, for immediate consideration, to expand the
  record, and to amend the record are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2019
         t0325
                                                                              Clerk